Case 2:20-ap-01559-ER   Doc 1-7 Filed 08/28/20 Entered 08/28/20 12:06:27   Desc
                         Exhibit Exhibit D Page 1 of 2




           EXHIBIT D
                               Case 2:20-ap-01559-ER               Doc 1-7 Filed 08/28/20 Entered 08/28/20 12:06:27                            Desc
                                                                    Exhibit Exhibit D Page 2 of 2

No      Facility               Service From Date     Service To Date    Submit Date    Last Payment Date    Insurance Payment     Expected Insurance Payment       Variance
     62 Seton Medical Center               5/17/2018          5/25/2018       6/1/2018            6/20/2018 $                 ‐   $                     113,136.00 $ 113,136.00

                                                                                                                                                            Total   $ 113,136.00
